Citation Nr: 0821121	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-20 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1968 to November 
1974, and from August 1979 to July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), are applicable to 
this appeal.  

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The veteran contends that he suffers from PTSD as a result of 
a stressful event during his period of active service.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2007).

The veteran has alleged one principal stressor in service 
that caused his current PTSD.  According to service records, 
from November 1970 to June 1971, the veteran was a weapons 
loading crew member at Phu Cat Air Base in the Republic of 
Vietnam.  In his claim received in January 2003, the veteran 
cites as his stressor for PTSD the accidental death of Airman 
[redacted], who, while rearming a military jet at Phu 
Cat, was killed after high explosive incendiaries 
inadvertently fired striking the landing gear and spilling 
hydraulic fluid which caused small fires that the veteran's 
crew extinguished.  In a statement submitted in September 
2004, the veteran claims that he stayed with the injured 
airman until medics arrived.  The veteran said that his crew 
was then taken off the flight line and returned to barracks 
for the remainder of the day.  The veteran stated that he 
requested to see a doctor the next day for sleeping problems.  
Service treatment records indicate he was seen for a 
complaint about sleeping in April 1971.  In December 2004, 
the veteran's representative provided biographical 
information on Airman [redacted] from a website and the National 
Archives and Records Administration which show that the 
airman died on March [redacted], 1971 at Phu Cat Air Base in Binh Dinh 
Province in the Republic of Vietnam.  The Board believes 
there is a reasonable possibility of verifying whether or not 
the veteran's unit was present when Airman [redacted] was killed.

However, the Board notes that the RO did not send a request 
for verification of the veteran's claimed stressor to the 
U.S. Army and Joint Services Records Research Center (JSRRC).  

The Board notes that further efforts consistent with VA's 
duty to assist obligation are found to be necessary in order 
to assist the veteran in obtaining verification of the 
claimed in-service stressor leading to the onset of his 
claimed PTSD disability.  The veteran has provided, 
indirectly, a date for the claimed accidental killing.  Here, 
the Board notes that in his claim received in January 2003 
the veteran said the airman's death occurred in the fall of 
1971, but the information he provided VA regarding the victim 
of the munitions accident shows that it occurred on March [redacted], 
1971.  The Board notes that the RO should request that the 
JSRRC research the March 1971 time period for verification of 
the accidental death of Airman [redacted] and whether the 
veteran's unit was present at such time.  

Attention is called to VA Training Letter TL07-02 (Resources 
for Research of Posttraumatic Stress Disorder (PTSD) 
Stressors) and the TL07-02 Enclosures: Verification of In-
Service Stressors Using Available Resources and Appendix A 
(Identification of Basic Information PTSD Stressor 
Corroboration Research), dated March 7, 2007.  Effective 
August 9, 2007, a stressor verification site was also added 
to VA's "Rating Job Aids" webpage.  Development should be 
undertaken pursuant to instructions provided in the training 
letter.

VA treatment records dated from June 1998 to July 2005 
reflect that the veteran exhibited some PTSD symptoms and a 
history of depression.  A diagnosis of PTSD is listed in an 
April 2005 VA psychiatry clinic record.  The Axis I diagnosis 
by a VA staff psychiatrist also included dysthymic disorder 
in partial remission.  Upon remand, if an in-service stressor 
is verified, the veteran should be afforded a VA examination 
to assess whether he has PTSD due to a verified in-service 
stressor.

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the Hudson 
Valley Health Care System VA Medical Center (VAMC) and the 
New City VA clinic in New York; however, as the claims file 
only includes records from those facilities dated up to July 
2005, any additional records from those facilities should be 
obtained.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by 
United States Court of Appeals for 
Veterans Claims and the U.S. Court of 
Appeals for the Federal Circuit, are 
fully complied with and satisfied.  

2.  The AMC/RO should contact the 
veteran and obtain the names, addresses 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, that treated the veteran for his 
claimed PTSD disability since July 
2005.  Of particular interest are any 
outstanding records of evaluation 
and/or treatment of PTSD from the 
Hudson Valley Health Care System VA 
Medical Center (VAMC) and the New City 
VA clinic in New York for the period 
from July 2005 to the present.  After 
the veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO should contact the 
veteran and request additional details 
regarding the veteran's claimed 
stressor, to include as many specifics 
as to the unit he was assigned to, and 
any important dates, events, places, 
etc., that he may recall regarding the 
March 1971 accidental death of Airman 
[redacted] in what the veteran 
claims was the third bay on Able Road 
at the Phu Cat Air Base in the Republic 
of Vietnam.

4.  Additional development regarding 
the claimed in-service stressor should 
be undertaken pursuant to VA Training 
Letter 07-02, as well as employing the 
stressor verification site added to 
VA's "Rating Job Aids" webpage on 
August 9, 2007.  Thereafter, if further 
development is required, this REMAND, 
copies of the veteran's DD Form 214, 
service personnel records, and any 
stressor statement submitted, should be 
sent by the RO to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) (formerly U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR)).  JSRRC should be requested 
to make an attempt to verify the 
veteran's duties as a weapons loading 
crew member at Phu Cat Air Base, and 
whether there is documented in unit 
records the accidental death of Airman 
[redacted] in March 1971, as 
alleged.  If unable to provide such 
information, JSSRC should be asked to 
identify the agency or department that 
may provide such information and 
follow-up inquiries should be conducted 
accordingly.

5.  Following receipt of additional 
data from the JSRRC, and/or any 
additional source, as well as the 
completion of any additional 
development suggested by any of the 
aforementioned organizations, the 
AMC/RO must prepare a report detailing 
the nature of any in-service stressful 
event, verified by the data on file.  
The report and/or determination 
relating to the foregoing must then be 
added to the claims file.

6.  Thereafter, and only if one or more 
in-service stressors have been 
verified, the veteran is to be afforded 
a VA medical examination by a 
psychiatrist or psychologist.  The 
purpose of such examination is to 
ascertain the nature and etiology of 
the veteran's claimed PTSD.  The 
veteran's claims folder in its entirety 
is to be furnished to the specialist 
for use in the study of this case.  
Such examination is to include a review 
of the veteran's history and current 
complaints, as well as a comprehensive 
mental status evaluation.  Any 
indicated diagnostic studies, including 
psychological testing, must also be 
accomplished if deemed warranted by the 
examiner. All established psychiatric 
diagnoses are then to be fully set 
forth.

It is requested that the examiner offer 
an opinion, with full supporting 
rationale, as to whether the veteran 
has PTSD meeting the criteria of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994), and, 
if so, whether it is at least as likely 
as not that the veteran's PTSD is the 
result of any verified in-service 
event.  Such discussion must include 
the examiner's opinion as to the 
presence or absence of linkage between 
current symptoms of the veteran and any 
verified stressor.  

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

8.  The AMC/RO must review the claims 
file and ensure that all appropriate 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

9.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case (SSOC) and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


